DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-261005 (document 1) combined with JP 2013-218301 (document 2), JP 2006-78825 (document 3), JP 2008-268980 (document 4), and JP 2013-83933 (document 5).
	The instant application is drawn to a reflective mask blank comprising a multilayer reflective film, an absorber film and an etching mask film on a substrate in that order; wherein, the absorber film 
	Document 1 (see, in particular, paragraphs [0022]— [0031] and fig. 1-8) describes using a mask substrate, obtained by laminating, onto a mask blank, a multireflector layer and a light-absorbing layer formed from nickel, to process the light-absorbing layer by using a patterned photoresist as a mask, thereby producing an EUV photolithography mask.  Document 1 differs in that the invention as in claim 1 of the present application has, on an absorber film, an "etching mask film" that "comprises a material containing a material containing chromium (Cr) or a material containing silicon (Si)", whereas the invention described in document 1 does not have an etching mask film.
Methods of dry-etching an underlying film through an etching mask film in order to improve the processability are commonly practiced by a person skilled in the art. Furthermore, it is normal for a person skilled in the art to select the material of an etching mask film and the etching conditions of an etching mask film so as to be able to ensure a certain etching selectivity ratio with respect to the etching conditions of the underlying film.
Additionally, document 2 (see, in particular, paragraphs [0038]-[0042]) describes that, as thin-film materials that can be etched by using a fluorine-based gas or a chlorine-based gas containing substantially no oxygen, there are materials containing nickel, and that a thin-film comprising a chromium-based material can be etched with a mixed gas containing a chlorine-based gas and an oxygen-based gas. Furthermore, chromium-based compounds such as, for example, chromium nitrides 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/               Primary Examiner, Art Unit 1737